Case 1:20-cv-00216-MSM-PAS Document 159 <font color=teal>(Case Participants)</font>
                     Filed 06/11/20 Page 1 of 2 PageID #: 9845



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

  OSCAR YANES, GAGIK MKRTCHIAN,
  and WENDELL BAEZ LOPEZ, on behalf
  of themselves and all those similarly situated,

                      Petitioners-Plaintiffs,                   Civil Action No.
               -v.-                                             20-CV-216-MSM-PAS

  DANIEL W. MARTIN, Warden, Donald
  W. Wyatt Detention Facility; CHAD F.
  WOLF, Acting Secretary, U.S. Department
  of Homeland Security; MATTHEW T.
  ALBENCE, Acting Director, U.S.
  Immigration and Customs Enforcement;
  TODD M. LYONS, Acting Field Office
  Director, U.S. Immigration and Customs
  Enforcement; and CENTRAL FALLS
  DETENTION FACILITY
  CORPORATION,

                       Respondents-Defendants.


                                         STATUS REPORT
        The Federal Respondents respectfully submit this status report to advise the Court and the

 parties of an addition to the number of detainees in ICE custody at the Wyatt facility. Specifically,

 earlier today, counsel were advised that one individual previously in the custody of the United

 States Marshals Service and already detained at the facility was transferred into the custody of

 ICE. This brings the total number of ICE detainees at the facility to 37, as of this writing.

  A#               Name            Age                  Immigration        Final Order of   Country of
                                                        Detention Status   Removal          Citizenship
  209242899        MENDEZ-         30                   8 U.S.C. § 1231    Yes              Dom. Rep.
                   AQUINO, ENEL




                                                    1
Case 1:20-cv-00216-MSM-PAS Document 159 <font color=teal>(Case Participants)</font>
                     Filed 06/11/20 Page 2 of 2 PageID #: 9846



        With this filing, the Federal Respondents provide the following documents as exhibits:

    (1) Criminal history for this detainee;

    (2) Underlying judgment of conviction in United States v. Enel Alfredo Mendez-Aquino, 19-
        CR-10272-MLW (D.Mass.);

    (3) Order of removal noting failure to appear.
        The Federal Respondents are also filing, under cover of a separate motion to seal, the Wyatt

 medical records pertaining to this individual.

 Dated June 11, 2020

                                                                Respectfully submitted,

                                                               AARON L. WEISMAN
                                                               United States Attorney

                                                                _/s/ Zachary A. Cunha __________
                                                                Zachary A. Cunha (Bar No. 7855)
                                                                Bethany N. Wong
                                                                Richard B. Myrus
                                                                Assistant U.S. Attorneys
                                                                United States Attorney’s Office
                                                                50 Kennedy Plaza, 8th Floor
                                                                Providence, RI 02903
                                                                401-709-5000




                                 CERTIFICATE OF SERVICE
         I hereby certify that, on June 11, 2020, I caused the foregoing document to be filed by
 means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
 users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
 309(b).
                                                  By:   _/s/ Zachary A. Cunha______
                                                        Zachary A. Cunha
                                                        Assistant United States Attorney



                                                    2
